UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): May 14, 2012 Crexendo, Inc. (Exact name of registrant as specified in its charter) Delaware 001-32277 87-0591719 (State or other jurisdiction (Commission (I.R.S. Employer of incorporation) File Number) Identification No.) 1615 South 52nd Street, Tempe, AZ 85281 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (602) 714-8500 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07. Submission of Matters to a Vote of Security Holders. At the Annual Meeting of Stockholders (the “Annual Meeting”) of Crexendo, Inc. (the “Company”) held on May 14, 2012, the Company's stockholders (i) elected each of the persons listed below as a director of the Company, to serve for a term of two years and (ii) ratified the appointment of Deloitte & Touche LLP (“Deloitte & Touche”) as the independent registered public accounting firm of the Company for the fiscal year ending December 31, 2012. The Company had outstanding, as of March 26, 2012, 10,574,534 shares of common stock, each of which was entitled to one vote per share at the Annual Meeting. At the Annual Meeting the Company's stockholders voted as follows: Proposal 1: Election of Directors: Directors For Withheld Steven G. Mihaylo Todd Goergen David Williams The terms of office of the following directors continued after the May 14, 2012 Annual Meeting: Anil Puri, Craig Rauchle and Robert Kamm. Proposal 2 - Ratification of the appointment of Deloitte & Toucheas the independent registered public accounting firm of the Company for the fiscal year ending December 31, 2012. For Against Broker Non-Votes No other matters were voted upon at the Annual Meeting. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Company has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. Crexendo, Inc. By: /s/ Ronald Vincent Ronald Vincent Chief Financial Officer Date: September 26, 2012
